PER CURIAM.
Applicant seeks our order to allow him, without payment of costs, to prosecute his appeal from judgment of the United States District Court for the Northern District of California, filing with his petition the affidavit required by 28 U.S. C.A. § 832. The application alleges that a similar application to the district court denied him the right so to proceed because his appeal lacked the merit required also by § 832.
The permission to appeal rests with the court in which was commenced the proceeding in which the appeal is sought. Cf. Steffler v. United States, 319 U.S. 38, 41, 63 S.Ct. 948, 87 L.Ed. 1197; Stanley v. Swope, 9 Cir., 99 F.2d 308; Kelly v. Johnston, 9 Cir., 99 F.2d 582.
The petition is denied.